DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6-7, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20150074690 in view of Lee US 20180242242.
As to claims 1, 10, Park teaches an electronic device comprising: a communication circuit (see fig. 7, 760; communication module, paragraphs 0126-0128); 5a display (see fig. 7, 750; display module, paragraphs 0126-0128); a processor (see fig. 7, 720; processor, paragraphs 0126-0128); and a memory configured to be electrically connected to the processor, wherein the memory stores instructions which are configured to cause the processor to display location information of an external device that transmits 10and receives a signal through the communication circuit (see fig. 7, 730; memory, paragraphs 0126-0128). Park fails to teach a user interface in a narrow and long region extended along at least one edge region formed in the display, by controlling the display. Lee teaches a user interface in a narrow and long region extended along at least one edge region formed in the display, by controlling the display (see fig. 1b, c, 20, paragraph 0080; the electronic device 100 may display the user interface 20 on the second surface 32 or the fourth surface 34, or may display the user interface (e.g., the user interface 20 of FIGS. 1 A to 1C) on long and narrow flat regions of the curved display 310, which are adjacent to the first surface 31 and the third surface 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Lee into the system of Park in order to provide a display controlling method for the users of electronic device.
device 110 and a corresponding external device, signal strength information received from a corresponding external device, location information of a corresponding external device, configuration information of a hardware (e.g., a camera module, a speaker module, a display module, or a sensor module, etc.) of a corresponding external device, configuration information of a software (e.g., an operating system, a video play module, an image editing module, or a message transmission module, etc.) executable in a corresponding external device, or state information (e.g., a battery condition of external device) of a corresponding external device, and the like).
As to claim 3, the combination of Park and Lee teaches wherein the signal strength information comprises a received signal strength indicator (RSSI) (see Park paragraphs 0070, 0071, 0078).
As to claim 4, the combination of Park and Lee teaches a sensor module, wherein the memory stores instructions configured to cause the processor to acquire the movement information of the electronic device using the sensor module (see Park paragraphs 0070, 0071, 0078).
30As to claims 6, 13, the combination of Park and Lee teaches wherein the memory stores at least one of a shape, a color, a movement effect, a direction in which the movement effect proceeds, a speed at which the movement effect proceeds, a start point and an end point displaying the movement effect, or a display time as property information of the user interface (see Park paragraphs 0049, 0059; the identification module 115 may select an external device to execute a target application based on attributes such as a type, a direction, a shape, an intensity, a speed, or a time of an application of interest or a user input related to a partial function of the application of interest.).
35As to claim 7, the combination of Park and Lee teaches wherein the memory stores the instructions configured to cause the processor to display the user interface in the edge region adjacent to the external device by controlling the display in a situation in which a distance 25between the electronic device and the external device exceeds a predetermined value and increases (see Lee fig. 1b, c, 20, paragraph 0080; the electronic device 100 may display the user interface 20 on the second surface 32 or the fourth surface 34, display the user interface (e.g., the user interface 20 of FIGS. 1 A to 1C) on long and narrow flat regions of the curved display 310, which are adjacent to the first surface 31 and the third surface 33).
2.	Claims 5, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20150074690 in view of Lee US 20180242242 further in view of Cho US 20140118631.
As to claims 5, 12, the combination of Park and Lee fails to teach wherein the memory stores instructions configured to cause the processor to acquire the location information of the external device using a phase difference of signals transmitted and received to and from the external device. Cho teaches wherein the memory stores instructions configured to cause the processor to acquire the location information of the external device using a phase difference of signals transmitted and received to and from the external device (see paragraph 0077; the HMD 100 can detect the location information of the external digital device 200 connected thereto using a time difference, a phase difference, etc. of signals transmitted/received through the plurality of antennas respectively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Cho into the system of Park and Lee in order to provide a method for locating the external device.
3.	Claims 1-4, 6-7, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20150074690 in view of Grupinski US 20170003874.
As to claims 1, 10, Park teaches an electronic device comprising: a communication circuit (see fig. 7, 760; communication module, paragraphs 0126-0128); 5a display (see fig. 7, 750; display module, paragraphs 0126-0128); a processor (see fig. 7, 720; processor, paragraphs 0126-0128); and a memory configured to be electrically connected to the processor, wherein the memory stores instructions which are configured to cause the processor to display location information of an external device that transmits 10and receives a signal through the communication circuit (see fig. 7, 730; memory, paragraphs 0126-0128). Park fails to teach a user interface in a narrow and long region extended along at least one edge region formed in the display, by controlling the display. Grupinski teaches a user interface in a narrow and long region extended along at least one edge region formed in the display, by controlling the display (see fig. 2, 1020, 1030; That is, one of the auxiliary display regions 1020 and 1030 may be disposed on the front surface of the electronic device 1000 and the other thereof may be disposed on the side surface of the electronic device 1000). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Grupinski into the system of Park in order to provide a display controlling method for the users of electronic device.
As to claims 2, 11, the combination of Park and Grupinski teaches wherein the memory stores the instructions configured to cause the processor to acquire the location information by using 15signal strength information related to the external device, which is received through the communication circuit, and movement information of the electronic device (see Park paragraphs 0070, 0071, 0078; distance information between the electronic device 110 and a corresponding external device, signal strength information received from a corresponding external device, location information of a corresponding external device, configuration information of a hardware (e.g., a camera module, a speaker module, a display module, or a sensor module, etc.) of a corresponding external device, configuration information of a software (e.g., an operating system, a video play module, an image editing module, or a message transmission module, etc.) executable in a corresponding external device, or state information (e.g., a battery condition of external device) of a corresponding external device, and the like).
As to claim 3, the combination of Park and Grupinski teaches wherein the signal strength information comprises a received signal strength indicator (RSSI) (see Park paragraphs 0070, 0071, 0078).
As to claim 4, the combination of Park and Grupinski teaches a sensor module, wherein the memory stores instructions configured to cause the processor to acquire the movement information of the electronic device using the sensor module (see Park paragraphs 0070, 0071, 0078).
30As to claims 6, 13, the combination of Park and Grupinski teaches wherein the memory stores at least one of a shape, a color, a movement effect, a direction in which the movement effect proceeds, a speed at which the movement effect proceeds, a start point and an end point displaying the movement effect, or a display time as property information of the user interface (see Park paragraphs 0049, 0059; the identification module 115 may select an external device to execute a target application based on attributes such as a type, a direction, a shape, an intensity, a speed, or a time of an application of interest or a user input related to a partial function of the application of interest.).
1020 and 1030 may be disposed on the front surface of the electronic device 1000 and the other thereof may be disposed on the side surface of the electronic device 1000).
4.	Claims 5, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20150074690 in view of Lee US 20180242242 further in view of Grupinski US 20170003874.
As to claims 5, 12, the combination of Park and Grupinski fails to teach wherein the memory stores instructions configured to cause the processor to acquire the location information of the external device using a phase difference of signals transmitted and received to and from the external device. Cho teaches wherein the memory stores instructions configured to cause the processor to acquire the location information of the external device using a phase difference of signals transmitted and received to and from the external device (see paragraph 0077; the HMD 100 can detect the location information of the external digital device 200 connected thereto using a time difference, a phase difference, etc. of signals transmitted/received through the plurality of antennas respectively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Cho into the system of Park and Grupinski in order to provide a method for locating the external device.
Allowable Subject Matter
5.	Claims 8, 9, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 8, 14, the applied reference fails to teach wherein the memory stores the 5instructions configured to cause the processor to display the user interface in all the edge regions formed in the 
As to claims 9, 15, the applied reference fails to teach wherein the memory stores the 10instructions configured to cause the processor to change and display at least one of the property information of the user interface in a situation in which the distance between the electronic device and the external device is changed.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649